DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 3/15/2022 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 101
DSMER Pilot Program
This pilot program is NOT in effect for this application because “if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.”  The form was not completed and submitted.  Ordinary non-pilot program examination is in effect.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-18 is/are directed to the abstract idea of an algorithm for estimating available power of a battery (a mathematical algorithm).  Mathematical algorithms have been identified by the courts as a type of abstract idea.  For example, see Diamond v. Diehr, 450 U.S. 175 (1981); Electric Power Group, LLC v. Alstom S.A. (Fed. Cir. August 1, 2016); and SAP America, Inc. v. InvestPic, LLC (Fed. Cir. 2018).  The limitations of the independent and dependent 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US 20170059662 A1)[hereinafter “Cha”].
Regarding Claims 1 and 10, Cha discloses a computer system and corresponding method of estimating an available power of a battery [Paragraph [0046] – “FIG. 4 is a flowchart illustrating a sequence of a method for estimating discharge power with the discharge test system of FIG. 3.”], the method comprising:
receiving discharge data associated with the battery and a minimum voltage cut-off of the battery [Paragraph [0069] – “Next, at S120, a discharge boundary condition is set with the discharge power test program. The discharge boundary condition includes an discharge current upper limit I.sub.limit,max, and a discharge voltage lower limit V.sub.min.”Paragraph [0075] – “The computing apparatus 40 then controls the voltage measuring apparatus 30 to measure the discharge termination voltage, and receives the measured result, at S133. At S134, the computing apparatus 40 then determines if the discharge current level and the discharge termination voltage are on the discharge boundary or out of the discharge boundary.”];
determining one or more discharge curves based on the discharge data; estimating a model representing the one or more discharge curves; calculating a plurality of parameter values of the model at a plurality of time intervals; determining a resistive loss value of the battery and a capacity loss value of the battery based on the plurality of parameter values and the minimum voltage cut-off of the battery [Paragraph [0071] – “Accordingly, at S130, the computing apparatus 40 generates I-V profile of each state of charge of the secondary battery that meets the discharge boundary condition, by implementing algorithms of the discharge power test program 60 and thereby controlling the charge and discharge apparatus 20 and the voltage measuring apparatus 30.”Paragraph [0078] – “When the determination at S135 indicates YES, the computing apparatus 40 moves to S131 and re-adjusts the state of charge. At this time, the adjusted state of charge is immediately after (i.e., lower than) the previous state of charge among a plurality of preset states of charge. The same process described above is then repeatedly performed for the adjusted state of charge.”Paragraph [0082] – “Optionally, the computing apparatus 40 may determine a slope of an I-V line connecting a Y-intercept with a point of intersection with the discharge boundary, for each I-V profile, and store the determined slope in the memory 50 as a resistance of a secondary battery that corresponds to the state of charge. For reference, the Y-intercept corresponds to an open circuit voltage because it is a voltage at a point of intersection between the I-V profile and Y-axis, that is, it is the voltage when current is 0.”]; and
estimating the available power of the battery using the resistive loss value and the capacity loss value [Paragraph [0081] – “Next, the computing apparatus 40 determines discharge power by using the maximum discharge current and final discharge voltage set for each state of charge, and stores the determined discharge power at the memory 50.”Paragraph [0087] – “Further, the discharge power, which is determined by using a point at which the I-V profile meets the discharge boundary condition, best matches the current performance of the secondary battery.”].

Regarding Claims 2 and 11, Cha discloses that the estimating of the available power of the battery comprises:
calculating a power loss value based on the resistive loss value and the capacity loss value; and estimating the available power of the battery based on the calculated power loss value [Paragraph [0081] – “Next, the computing apparatus 40 determines discharge power by using the maximum discharge current and final discharge voltage set for each state of charge, and stores the determined discharge power at the memory 50.”].

Regarding Claims 3 and 18, Cha discloses that the discharge data is collected at a plurality of time instances [Paragraph [0078] – “When the determination at S135 indicates YES, the computing apparatus 40 moves to S131 and re-adjusts the state of charge. At this time, the adjusted state of charge is immediately after (i.e., lower than) the previous state of charge among a plurality of preset states of charge. The same process described above is then repeatedly performed for the adjusted state of charge.”].

Regarding Claims 4 and 12, Cha discloses that the discharge data comprises any one or any combination of any two or more of a voltage, a current, a voltage rate, and a capacity of the battery [Paragraph [0082] – “Optionally, the computing apparatus 40 may determine a slope of an I-V line connecting a Y-intercept with a point of intersection with the discharge boundary, for each I-V profile, and store the determined slope in the memory 50 as a resistance of a secondary battery that corresponds to the state of charge. For reference, the Y-intercept corresponds to an open circuit voltage because it is a voltage at a point of intersection between the I-V profile and Y-axis, that is, it is the voltage when current is 0.”].

Regarding Claims 5 and 14, Cha discloses that the model representing the one or more discharge curves is determined by y= an*xbn+cn, and wherein an, bn, and cn, are the plurality of parameter values of the model at an nth time interval of the plurality of time intervals, y is either one of a time and a capacity, and x is a normalized voltage axis [See Paragraphs [0006]-[0007].Paragraph [0082] – “Optionally, the computing apparatus 40 may determine a slope of an I-V line connecting a Y-intercept with a point of intersection with the discharge boundary, for each I-V profile, and store the determined slope in the memory 50 as a resistance of a secondary battery that corresponds to the state of charge. For reference, the Y-intercept corresponds to an open circuit voltage because it is a voltage at a point of intersection between the I-V profile and Y-axis, that is, it is the voltage when current is 0.”See Figs. 6-8.].

Regarding Claims 6 and 15, Cha discloses that the model representing the one or more discharge curves is proportional to a combination of an, bn, and cn, and wherein an, bn, and cn, are the plurality of parameter values of the model at an nth time interval of the plurality of time intervals [See Paragraphs [0006]-[0007].Paragraph [0082] – “Optionally, the computing apparatus 40 may determine a slope of an I-V line connecting a Y-intercept with a point of intersection with the discharge boundary, for each I-V profile, and store the determined slope in the memory 50 as a resistance of a secondary battery that corresponds to the state of charge. For reference, the Y-intercept corresponds to an open circuit voltage because it is a voltage at a point of intersection between the I-V profile and Y-axis, that is, it is the voltage when current is 0.”See Figs. 6-8.].

Regarding Claims 7 and 13, Cha discloses that the resistive loss value of the battery is current dependent [Paragraph [0082] – “Optionally, the computing apparatus 40 may determine a slope of an I-V line connecting a Y-intercept with a point of intersection with the discharge boundary, for each I-V profile, and store the determined slope in the memory 50 as a resistance of a secondary battery that corresponds to the state of charge. For reference, the Y-intercept corresponds to an open circuit voltage because it is a voltage at a point of intersection between the I-V profile and Y-axis, that is, it is the voltage when current is 0.”] and the capacity loss value of the battery is current independent [Paragraph [0078] – “When the determination at S135 indicates YES, the computing apparatus 40 moves to S131 and re-adjusts the state of charge. At this time, the adjusted state of charge is immediately after (i.e., lower than) the previous state of charge among a plurality of preset states of charge. The same process described above is then repeatedly performed for the adjusted state of charge.”].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    378
    889
    media_image1.png
    Greyscale

Examiner’s Response:
	The DSMER pilot program is not in effect, as explained above.

Applicant argues:

    PNG
    media_image2.png
    105
    875
    media_image2.png
    Greyscale

Examiner’s Response:
	This is correct except that those claims are rejected under 35 USC 101 and are not “objected to” for that reason.

Applicant argues:

    PNG
    media_image3.png
    789
    882
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Cha estimates available power of the battery for each state of charge (capacity loss value) through use of the slope of the I-V profiles (resistive loss value).  Additional clarifying language from Cha has been presented above [Paragraph [0087] – “Further, the discharge power, which is determined by using a point at which the I-V profile meets the discharge boundary condition, best matches the current performance of the secondary battery.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20150276881 A1 – MODEL-INDEPENDENT BATTERY LIFE AND PERFORMANCE FORECASTER
US 20190353711 A1 – PREDICTING REMAINING USEFUL LIFE OF A BATTERY

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865